Case 1:20-cr-00143-TSE Document 352 Filed 05/19/21 Page 1 of 4 PageID# 5953




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


    UNITED STATES OF AMERICA,                              Case No. 1:20-cr-00143

                                 Plaintiff,                The Honorable Judge Ellis

         v.                                                Hearing on Motion to Compel: May 28,
                                                           2021
    ZACKARY ELLIS SANDERS,
                                                           Trial: July 12, 2021
                                 Defendant.


              MEMORANDUM IN SUPPORT OF CONSENT MOTION TO SEAL

        Pursuant to Local Criminal Rule 49(E), defendant, Zackary Ellis Sanders, through counsel,

moves for an order permitting the defense to file under seal portions of Mr. Sanders’s Reply to the

Government’s Opposition to his Motion to Compel (“Reply”), as well as the entirety of exhibits 1

and 9. The defense does not believe that any portion of exhibits 2-8 should be filed under seal

because such exhibits do not contain information that is subject to the protective order and such

exhibits were already publicly available. A proposed order is attached for the consideration of the

Court.1 The Government has previously consented to Mr. Sanders filing under seal material that

it considers to be subject to the protective order, that it considers particularly sensitive, or that has

previously been filed under seal. Mr. Sanders seeks sealing for the same reasons here. In support

of this motion, the defense further states:




1
 The document to be filed under seal will be filed with the Court non-electronically pursuant to
Local Criminal Rule 49(E) and the Electronic Case Filing Policies and Procedures (see p. 21).
Pursuant to the Local Rules, the sealed document is to be treated as sealed pending the outcome
of this motion.
Case 1:20-cr-00143-TSE Document 352 Filed 05/19/21 Page 2 of 4 PageID# 5954




I.     Items to be Filed Under Seal, and Necessity for Sealing

       A.      Mr. Sanders asks the Court to seal portions of his Reply, and the entirety of exhibits

1 and 9, which pertain to and refer to material that the Government believes is under a protective

order, that the Government believes is most sensitive, or has been previously filed under seal. See

ECF No. 28. The defense has endeavored to seal only the minimum necessary portion of its Reply

and will file a redacted version on the public docket.

       B.      Filing the Reply partially under seal is necessary because they contain discussion

of material that the Government considers under a protective order, that the Government considers

most sensitive, or that has previously been filed under seal. See ECF No. 28. Because of the

information contained in exhibits 1 and 9, the government’s position is that the entirety of such

exhibits should be filed under seal.

       C.      Counsel for Mr. Sanders has considered procedures other than filing under seal and

none will suffice to protect disclosure of this information that the Government considers subject

to a protective order or most sensitive, or that has previously been filed under seal.

       II.     Previous Court Decisions Which Concern Sealing Documents

       The Court has the inherent power to seal materials submitted to it. See United States v.

Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of Arizona v. Maypenny, 672 F.2d 761,

765 (9th Cir. 1982); Times Mirror Company v. United States, 873 F.2d 1210 (9th Cir. 1989); see

also Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975); United States v. Hubbard, 650 F.2d 293 (D.C.

Cir. 1980); In re Braughton, 520 F.2d 765, 766 (9th Cir. 1975). “The trial court has supervisory

power over its own records and may, in its discretion, seal documents if the public’s right of access

is outweighed by competing interests.” In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984).




                                                  2
Case 1:20-cr-00143-TSE Document 352 Filed 05/19/21 Page 3 of 4 PageID# 5955




III.   Period of Time to Have the Document Under Seal

       The materials to be filed under seal would need to remain sealed as long as the protective

order remains in effect.

       Accordingly, Mr. Sanders respectfully requests that this Court enter an order allowing the

defense to file under seal portions of his Reply, and the entirety of exhibits 1 and 9.

                                              Respectfully submitted,

                                                          /s/
                                              Jonathan Jeffress (#42884)
                                              Jade Chong-Smith (admitted pro hac vice)
                                              KaiserDillon PLLC
                                              1099 Fourteenth St., N.W.; 8th Floor—West
                                              Washington, D.C. 20005
                                              Telephone: (202) 683-6150
                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: jchong-smith@kaiserdillon.com

                                                         /s/
                                              Nina J. Ginsberg (#19472)
                                              Zachary Deulber #90669
                                              DiMuroGinsberg, P.C.
                                              1101 King Street, Suite 610
                                              Alexandria, VA 22314
                                              Telephone: (703) 684-4333
                                              Facsimile: (703) 548-3181
                                              Email: nginsberg@dimuro.com
                                              Email: zdeubler@dimuro.com

                                              Counsel for Defendant Zackary Ellis Sanders




                                                  3
Case 1:20-cr-00143-TSE Document 352 Filed 05/19/21 Page 4 of 4 PageID# 5956




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of May 2021, the foregoing was served electronically

on the counsel of record through the U.S. District Court for the Eastern District of Virginia

Electronic Document Filing System (ECF) and the document is available on the ECF system.

                                            /s/ Jonathan Jeffress
                                            Jonathan Jeffress




                                                4
